Order entered August 21, 2013




                                                     In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                            No. 05-10-00342-CV

                   AMERICAN EUROCOPTER CORPORATION, Appellant

                                                        V.

                            CJ SYSTEMS AVIATION GROUP, Appellee

                          On Appeal from the 298th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. 02-03974-M

                                                   ORDER

                              Before Justices Murphy,1 Fillmore, and Myers

        Appellant’s second motion for rehearing is DENIED.


                                                              /s/     LANA MYERS
                                                                      JUSTICE




    1
      Justice Mary Murphy was a member of the panel when the second motion for rehearing was filed on April 3,
2013. Due to her resignation on June 7, 2013, Justice Murphy did not participate in the decision to deny the motion
for rehearing.